Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 1
                                                 Exhibit  1 of 6
      Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 2 of 6


                                                                              Exhibit 2
   From: Christine Baker <christine@trado.info>
     To: David Kaminski <KaminskiD@cmtlaw.com>, Susie Valiente
<ValienteS@cmtlaw.com>
   Date: Saturday, September 28, 2019 2:59:10 PM
Subject: Baker v. Midland-- ISSUES with Supplemental Responses to Second
Set of Discovery Requests
 Folder: Sent Mail/christine@trado.info



Dear Mr. Kaminski,

TWO WEEKS AGO I wrote:

> Could you PLEASE number all the documents and IDENTIFY what they
> are? I can't even tell which account they pertain to.
>
> I'd also like to know what each redaction is about.

Then we discussed it during our phone call on 9/17 and I explained to you that I
need numbered docs so that I can refer to them (COUNTLESS discovery issues
and of course to substantiate my claims) and that I can't even tell which account
the documents pertain to. You then responded that you don't even know what
they are and I suggested you get with your clients.

I got absolutely NOTHING. Not even numbered docs.

Why?

Christine Baker

Friday, September 27, 2019, 10:36:54 PM, you wrote:


Thank you, Ms. Baker. I want to assure you that the documents we served upon you were
not filed with the Court. So, there should be no concern about private information being
disclosed in a public record. I hope that clarified.

Also, I will call you on Tuesday to further discuss the issues we recently discussed.

Thank you, and Best to you.

Regards,

David J. Kaminski, Esq.

Partner and Chair of the Financial Services and Class Action Group
       Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 3 of 6




CARLSON & MESSER LLP
5901 W. Century Boulevard, Suite 1200
Los Angeles, CA 90045
310-242-2200 Main
310-242-2204 Direct
310-242-2222 Fax

kaminskid@cmtlaw.com
THE INFORMATION CONTAINED IN THIS E--MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL
AND CONFIDENTIAL USE OF THE DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN
ATTORNEY--CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND CONFIDENTIAL. IF THE
READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
REVIEW, USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY
PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY REPLY E--MAIL OR TELEPHONE, AND DELETE THE
ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.




From: Christine Baker [mailto:christine@trado.info]
Sent: Thursday, September 26, 2019 2:57 PM
To: Susie Valiente <ValienteS@cmtlaw.com>
Cc: David Kaminski <KaminskiD@cmtlaw.com>; Martin Schannong <SchannongM@cmtlaw.com>
Subject: Re: Baker v. Midland-- ISSUES with Supplemental Responses to Second Set of Discovery
Requests

9/26/19

Do I have a problem with my email?

Christine Baker

--------------------------------------

9/17/19

Hello again,

Did I miss your reply?

Christine Baker

---------------------------------------

9/15/19
      Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 4 of 6




Hello all,

Could you PLEASE number all the documents and IDENTIFY what they are? I
can't even tell which account they pertain to.

I'd also like to know what each redaction is about.

A number of people now have my personal info, such as the last for digits of my
SSN, my DOB, address and phone numbers. That’s enough data to cause enormous
damages.

What could possibly be more sensitive data than all my personal info?

Sincerely,

Christine Baker



Friday, September 13, 2019, 5:24:49 PM, you wrote:
Dear Ms. Baker:

Attached hereto, please find Defendants Midland Funding LLC., and Midland Credit
Management, Inc.’s Supplemental Responses to Second Set of Discovery Requests in the
above-entitled matter.

Hardcopies will follow via US Mail.

Sincerely,

Susie A. Valiente, Legal Assistant to:
Steven A. Watkins, Esq.
Martin Schannong, Esq.
Alex A. Wade, Esq.
Calvin W. Davis, Esq.
Carlson & Messer, LLP
5901 West Century Boulevard, Suite #1200
Los Angeles, CA 90045
Office: (310) 242-2200
Direct: (310) 242-2210
Fax: (310) 242-2222


THE INFORMATION CONTAINED IN THIS E-MAIL IS PRIVILEGED,
CONFIDENTIAL, AND INTENDED ONLY FOR THE PERSONAL USE OF THE
DESIGNATED RECIPIENTS. SENDER DOES NOT CONSENT TO THE
                    Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 5 of 6
                                                                          Exhibit 3

 1   Victoria Buchinger (#011413)
     VBuchinger@dickinsonwright.com
 2   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Ste. 1400
 3
     Phoenix, Arizona 85004
 4   Phone: (602) 285-5000
     Fax: (602) 285-5100
 5
     Attorneys for Defendants Bursey & Associates PC,
 6   Barry Bursey, Jason LeRoy, Monica Derrick, and Gina Scalese
 7
 8
     David J. Kaminski (Pro Hac Vice)
     kaminskid@cmtlaw.com
 9   CARLSON & MESSER, LLP
     5901 West Century Boulevard, Ste. 1200
10   Los Angeles, California 90045
     Phone: (310) 242-2200
11   Fax: (310) 242-2222
12   Attorneys for Defendants Midland Funding, LLC,
     and Midland Credit Management, Inc.
13
14
                                      UNITED STATES DISTRICT COURT
15                                        DISTRICT OF ARIZONA
16
17   Christine Baker,                                Case No. 3:13-CV-08169-SPL

18                                                   OFFER OF JUDGMENT
                         Plaintiff,
19
     v.
20
21   Midland Funding LLC., Midland Credit
     Management Incorporated, Bursey &
22   Associates PC, Barry Bursey, Jason Leroy,
23   Monica Derrick, Gina Scalese, Equifax
     Information Services, LLC,
24
25
                         Defendants.
26
27
28

     {00121335;1}                                1
                                                                               OFFER OF JUDGMENT
                                                                            Case No: 3:13-cv-08169-SPL
                    Case 3:13-cv-08169-SPL Document 220-2 Filed 10/02/19 Page 6 of 6



 1   TO PLAINTIFF CHRISTINE BAKER:
 2                  Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants Bursey &
 3   Associates PC, Barry Bursey, Jason Leroy, Monica Derrick, Gina Scalese, Midland
 4   Funding, LLC, and Midland Credit Management, Inc. (“Defendants”) hereby offer to
 5   allow entry of Judgment as follows:
 6                  1.    Judgment in favor of Plaintiff Christine Baker (“Plaintiff”) and against all
 7   Defendants, jointly, in the single total amount of $30,001.00.
 8                  2.    This Offer of Judgment in the total sum of $30,001.00 is intended to fully
 9   satisfy any and all claims of Plaintiff asserted against all Defendants in this action,
10   including any claim for costs and/or attorney fees.
11                  3.    This Offer of Judgment is made for the purposes specified in Rule 68 of the
12   Federal Rules of Procedure, and is not to be construed either as an admission that
13   Defendants are liable in this action, or that Plaintiff has suffered any damages.
14
15   DATED: September 10, 2019                       DICKINSON WRIGHT PLLC
16
                                                     s/Victoria Buchinger
17                                                   Victoria Buchinger
18                                                   Attorneys for Defendants
                                                     Bursey & Associates PC, Barry Bursey, Jason
19                                                   LeRoy, Monica Derrick, and Gina Scalese
20
21   DATED: September 10, 2019                       CARLSON & MESSER LLP
22
                                                     s/ David J. Kaminski
23                                                   David J. Kaminski
                                                     Attorneys for Defendant
24
                                                     Midland Funding, LLC and Midland Credit
25                                                   Management, Inc.
26
27
28

     {00121335;1}                                    2
                                                                                      OFFER OF JUDGMENT
                                                                                   Case No: 3:13-cv-08169-SPL
